       Case 3:19-cv-00277-PDW-ARS Document 26 Filed 10/06/20 Page 1 of 12



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Susan L. Welo,                                 )
                                               )
                       Plaintiff,              )       ORDER GRANTING IN PART AND
                                               )       DENYING IN PART DEFENDANT’S
       vs.                                     )       MOTION TO DISMISS
                                               )
AdvisorNet Financial, Inc.,                    )       Case No. 3:19-cv-00277
                                               )
                       Defendant.              )
                                               )

       Before the Court is Defendant AdvisorNet Financial, Inc.’s (“AdvisorNet”) Motion to Dismiss

filed on March 10, 2020. Doc. No. 13. AdvisorNet seeks to dismiss Plaintiff Susan L. Welo’s

Complaint pursuant to Federal Rule of Civil Procedure 12(c). On March 31, 2020, Welo filed a

response in opposition to AdvisorNet’s motion. Doc. No. 14. AdvisorNet filed a reply on April 20,

2020. Doc. No. 20. For the reasons below, the motion is granted in part and denied in part.

I.     BACKGROUND

       From 1989 to 2016, Welo worked for a variety of firms as a licensed securities agent. Id. ¶ 2.

Under her business model, Welo traveled throughout North Dakota to assist investment clients while

her office staff handled administrative tasks. Id. ¶¶ 7, 8.

       In February 2015, Cetera Advisor Networks LLC (“Cetera”) hired Welo as a registered

General Securities Representative.1 Id. ¶¶ 2, 7. AdvisorNet was the transition team, which transferred

Welo’s files to Cetera.2 Id. ¶ 8. Welo alleges that during this transition, AdvisorNet representatives

instructed her staff to obtain blank signed client forms and place them into client files. Id. Welo

further alleges these actions were taken without her knowledge or approval. Id.


1
  Prior to joining Cetera, Welo successfully completed a Financial Industry Regulatory Authority
(“FINRA”) examination. Id. ¶ 7.
2
  Welo alleges that AdvisorNet is a separate and distinct entity from Cetera, sharing no common
ownership or control. Id. ¶ 3.
         Case 3:19-cv-00277-PDW-ARS Document 26 Filed 10/06/20 Page 2 of 12



         During Welo’s employment with Cetera, AdvisorNet served as her Office of Supervisory

Jurisdiction (“OSJ”). Id. ¶ 3. As OSJ, AdvisorNet assumed responsibility to supervise Welo’s

advisors and administrative staff. Id. ¶ 9. To ensure Welo’s advisors and staff conducted business

properly, AdvisorNet had the duty to maintain an ongoing presence in her office.                Id. ¶ 10.

Specifically, AdvisorNet had the duty to review customer files and general office operations to ensure

Welo’s staff followed proper business practices. Id. AdvisorNet also had the duty to ensure Welo’s

advisors and administrative staff followed Cetera’s internal policies, along with all federal, state, and

Financial Industry Regulatory Authority (“FINRA”) rules and regulations. Id. ¶ 9. For serving as

OSJ, Cetera paid AdvisorNet a percentage of Welo’s gross commissions. Id. Welo, a busy traveling

securities representative at the time, relied on AdvisorNet to diligently and skillfully complete its

supervisory and compliance duties. Id. ¶ 10. Welo claims that AdvisorNet neglected, and ultimately

failed, in its supervisory and compliance duties over her office. Id. ¶ 11.

         In August 2016, Cetera’s internal review of Welo’s office revealed blank signed client forms

in client files. Id. Cetera also discovered that, without Welo’s knowledge or consent, one of her

assistants allegedly signed Welo’s name on customer account paperwork. Id. Cetera further learned

Welo’s office allegedly failed to comply with Cetera’s data protection and communication policies.

Id. Welo claims any alleged failed compliance with Cetera’s data protection and communication

policies occurred “on AdvisorNet’s watch.” Id. The allegations “shocked” Welo because Cetera’s

internal review occurred within the time period covered by a previous clean AdvisorNet audit.3 Doc.

No. 1-2, ¶ 13.

         These results prompted Cetera to terminate Welo and file a U-5 form with FINRA, alleging

violations of securities industry rules, regulations, and standards of conduct. Id. ¶ 14. According to

Welo, the filing of the U-5 form is a “scarlet letter” for a securities representative and all but ensures


3
    Prior to August 2016, AdvisorNet conducted two clean audits of Welo’s office. Id. ¶ 13.

                                                    2
       Case 3:19-cv-00277-PDW-ARS Document 26 Filed 10/06/20 Page 3 of 12



the representative will never work in the securities industry again. Id. Welo claims AdvisorNet was

responsible for preventing these alleged violations. Id.

       After Cetera terminated Welo, she lost her entire book of business, which at that time was

valued at $1,170,000. Id. ¶¶ 15, 16. Welo alleges AdvisorNet’s compliance and supervisory failures

destroyed her career and her primary source of income. Id. ¶ 15. Through FINRA arbitration, Welo

and Cetera settled, on confidential terms, the disputes regarding Cetera’s handling of her termination.

Id. ¶ 17. AdvisorNet was not a party to the arbitration, settlement agreement, or release. Id.

       On November 15, 2019, Welo filed her Complaint in Cass County District Court. Doc. No.

1-2. Welo’s complaint pleads four causes of action: (1) negligence, (2) breach of contract, (3) unjust

enrichment, and (4) declaratory judgment.       AdvisorNet removed the case to federal court on

December 16, 2019. Doc. No. 1. AdvisorNet then filed answer on January 15, 2020. Doc. No. 5.

II.    LEGAL STANDARD

       Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a pleading contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Rule 12(c) establishes that “[a]fter the pleadings are closed—but early enough not to delay trial—a

party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings

is appropriate where no material issue of fact remains to be resolved and the movant is entitled to

judgment as a matter of law.” Faibisch v. Univ. of Minn., 304 F.3d 797, 803 (8th Cir. 2002) (citation

omitted). When presented with a motion for judgment on the pleadings, a district court must “accept

as true all factual allegations set out in the complaint” and “construe the complaint in the light most

favorable to the plaintiff, drawing all inferences in [her] favor.” Wishnatsky v. Rovner, 433 F.3d 608,

610 (8th Cir. 2006). The standard for judgment on the pleadings is the same as that for failure to state

a claim under Rule 12(b)(6). Ashley Cnty. v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009).




                                                   3
       Case 3:19-cv-00277-PDW-ARS Document 26 Filed 10/06/20 Page 4 of 12



       “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint is facially

plausible where its factual content “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678. A court must “review the plausibility of

the plaintiff's claim as a whole, not the plausibility of each individual allegation.” Whitney v. Guys,

Inc., 700 F.3d 1118, 1128 (8th Cir. 2012) (citation omitted).

       When considering a motion for judgment on the pleadings under Rule 12(c), courts generally

must ignore materials outside the pleadings, but they may consider “some materials that are part of

the public record or do not contradict the complaint,” as well as materials that are “necessarily

embraced by the pleadings.” Greenman v. Jessen, 787 F.3d 882, 887 (8th Cir. 2015) (quoting Porous

Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999)). “Documents necessarily embraced

by the pleadings include documents whose contents are alleged in a complaint and whose authenticity

no party questions, but which are not physically attached to the pleading.” Ashanti v. City of Golden

Valley, 666 F.3d 1148, 1151 (8th Cir. 2012) (citation and internal quotation marks omitted).

       This action is based on diversity jurisdiction. Therefore, the Court will apply North Dakota

substantive law. See Rose v. Midland Nat’l Life Ins. Co., 954 F.3d 1117, 1119 (8th Cir. 2020).

III.   DISCUSSION

       AdvisorNet makes four primary arguments in its motion to dismiss. First, AdvisorNet argues

that the Court should dismiss Welo’s negligence claim because Welo failed to allege that AdvisorNet

is a broker-dealer and owes a duty to Welo. Second, AdvisorNet asserts that Welo’s breach of

contract claim should be dismissed because Welo failed to plead facts that establish a contract. Third,

AdvisorNet argues that the Court should dismiss Welo’s unjust enrichment claim because Welo has

an adequate remedy at law for the exact harm alleged because Welo filed and settled a previous


                                                    4
         Case 3:19-cv-00277-PDW-ARS Document 26 Filed 10/06/20 Page 5 of 12



lawsuit with Cetera. Lastly, AdvisorNet argues that each of Welo’s claims should fail because Welo

has not alleged facts that support the existence of an agency relationship between AdvisorNet and

any individuals with an alleged supervisory duty.

         As an initial matter, the Court notes that Welo filed the Affidavit of Susan Lavon Welo (Doc.

No. 15) and the Affidavit of Brayden K. Harwood (Doc. No. 16), with Attached Exhibit A,4 in support

of her response brief. Meanwhile, AdvisorNet attached a printout from the website BrokerCheck as

Exhibit D to its reply. Doc. No. 20-4, p. 2. The Court has not considered the affidavits or its

attachment in its analysis. For purposes of deciding this motion, the Court finds that the two affidavits

and attachment are not embraced by the pleadings. See Fernandez v. St. Louis Cty., No. 4:19-CV-

01638-SNLJ, 2020 WL 2526557, at *1 (E.D. Mo. May 18, 2020) (“An affidavit is not a pleading.”).

         The analysis differs, however, for AdvisorNet’s Exhibit D, a printout from the website

BrokerCheck. Courts outside of the Eighth Circuit have recognized BrokerCheck as a public record.

See Buscetto v. Fin. Indus. Regulatory Auth., No. CIV.A. 11-6308 JAP, 2012 WL 1623874, at *3

(D.N.J. May 9, 2012) (“To carry out its statutory duties, FINRA established the CRD database and

BrokerCheck, an internet resource that the public can use to obtain registration information about

current and former representatives.”); see also Duncan v. Vantage Corp., No. CV 18-288 (MN), 2019

WL 1349497, at *4 (D. Del. Mar. 26, 2019); Lobaito v. Fin. Indus. Regulatory Auth., Inc., No. 13

CIV. 6011 GBD HBP, 2014 WL 4470423, at *4 (S.D.N.Y. Sept. 9, 2014), aff’d sub nom. Lobaito,

Jr. v. Fin. Indus. Regulatory Auth., Inc., 599 F. App’x 400 (2d Cir. 2015). The Court finds this

authority persuasive. Accordingly, the Court concludes BrokerCheck is a public record and will

consider the printout for the purpose of deciding this motion. See Greenman, 787 F.3d at 887 (quoting

Porous Media Corp., 186 F.3d at 1079).




4
    Exhibit A is a printout from AdvisorNet’s website. See Doc. No. 16-1.

                                                    5
       Case 3:19-cv-00277-PDW-ARS Document 26 Filed 10/06/20 Page 6 of 12



       A.      Negligence

       Welo’s first claim is a North Dakota negligence claim. AdvisorNet argues it had no duty to

supervise Welo because it is not a broker-dealer. AdvisorNet alleges that because Welo cannot plead

that AdvisorNet is a broker-dealer, Welo must plead some other facts that give rise to a duty to

supervise, which she has not done.

       Under North Dakota law, the elements of a negligence claim are “(1) duty; (2) breach of that

duty; (3) causation and (4) damages.” Barbie v. Minko Constr., Inc., 2009 ND 99, ¶ 8, 766 N.W.2d

458. “Generally, the existence of a duty is a preliminary question of law for the court to decide.” Id.

The North Dakota Supreme Court has identified the factors for determining when a duty exists:

       (1) foreseeability of harm to plaintiff; (2) degree of certainty that plaintiff suffered
       injury; (3) closeness of connection between defendant’s conduct and injury suffered;
       (4) moral blame attached to defendant’s conduct; (5) policy of preventing future harm;
       (6) extent of burden to defendant and the consequences to the community of imposing
       a duty to exercise care with resulting liability for breach; and (7) availability, cost and
       prevalence of insurance for the risk involved.

Cichos v. Dakota Eye Inst., P.C., 2019 ND 234, ¶ 6, 933 N.W.2d 452 (citation omitted). “If

determining the existence of a duty depends on resolving factual issues, the facts must be resolved by

the trier of fact.” Azure v. Belcourt Pub. Sch. Dist., 2004 ND 128, ¶ 9, 681 N.W.2d 816 (citation

omitted). “However, issues of fact may become issues of law for the court if reasonable persons

could reach only one conclusion from the fact.” Id. (cleaned up).

       Construing the Complaint in the light most favorable to Welo and drawing all reasonable

inferences in her favor, the Court finds that Welo has not sufficiently pled that AdvisorNet is a broker-

dealer. For example, in her Complaint Welo alleges that “AdvisorNet served as the transition team”

that transferred her files to Cetera. Doc. No. 1-2, ¶ 8. Welo further alleges that after the transition,

AdvisorNet served as her OSJ while she was employed with Cetera. Id. ¶¶ 3, 9. Significantly,

however, Welo never alleges that AdvisorNet is a broker-dealer in her Complaint. Indeed, according

to BrokerCheck and as a matter of public record, AdvisorNet is not a broker-dealer or FINRA

                                                   6
       Case 3:19-cv-00277-PDW-ARS Document 26 Filed 10/06/20 Page 7 of 12



member. The Court therefore rejects Welo’s argument that AdvisorNet owed her a duty because of

its alleged broker-dealer status.

       Likewise, the Court finds that Welo has not sufficiently pled that AdvisorNet owed Welo a

general duty of care separate and distinct from any potential contractual duty. Rather, in her

Complaint, the duty of care Welo alleges is duplicative of the duty she alleges in her contractual cause

of action.5 Compare Doc. 1-2, ¶ 19, with id. ¶ 24. Accordingly, Welo does not allege a plausible

independent non-contractual duty. See Bakke v. Magi-Touch Carpet One Floor & Home, Inc., 2018

ND 273, ¶ 10, 920 N.W.2d 726 (“Conduct which constitutes a breach of contract does not subject the

actor to an action for negligence, unless the conduct also constitutes a breach of an independent duty

that did not arise from the contract.”); JKC Michaels LLC v. KTJ Ltd. P’ship Eighty-Four, No. 3:06-

CV-54, 2010 WL 11497105, at *8 (D.N.D. Feb. 18, 2010) (“Under North Dakota law, a plaintiff must

demonstrate breach of a non-contractual duty in order assert a negligence claim in addition to a breach

of contract claim.”); see also Farm Credit Servs. of Am., FLCA v. Haun, 734 F.3d 800, 805 (8th Cir.

2013). Because Welo failed to properly plead that AdvisorNet owed her a duty, the negligence claim

warrants dismissal.

       B.      Breach of Contract

       AdvisorNet next argues that the Court should dismiss Welo’s breach of contract claim because

she failed to properly plead the existence of a contract. Specifically, AdvisorNet claims that Welo

has not stated the origin of the parties’ relationship, how AdvisorNet became the OSJ, who signed

the agreement, what was the consideration for the agreement, when the agreement was signed, how


5
  In her negligence cause of action, Welo alleges “AdvisorNet has a duty of care to competently and
diligently supervise and assure all advisors and administrative staff in Ms. Welo’s office complied
with all federal, state FINRA rules and regulations, and Cetera’s internal policies.” Doc. 1-2, ¶ 19.
In her breach of contract cause of action, Welo alleges “AdvisorNet entered into an agreement with
Ms. Welo to serve as the OSJ for her office wherein AdvisorNet agreed to supervise and assure all
advisors and administrative staff in Ms. Welo’s office followed all federal, state, FINRA rules and
regulations, and Cetera’s internal policies.” Doc. 1-2, ¶ 24.

                                                   7
       Case 3:19-cv-00277-PDW-ARS Document 26 Filed 10/06/20 Page 8 of 12



the agreement was breached and how Welo, as a registered representative for Cetera, was capable of

contracting for a principal to supervise her work when that duty belongs to Cetera as a matter of law.

Welo responds by arguing that she properly pleaded the existence of an oral contract.

       To plausibly plead a claim for breach of contract, Welo must allege: (1) the existence of a

contract; (2) breach of that contract; and (3) damages which flow from that breach. Service Oil, Inc.

v. Gjestvang, 2015 ND 77, ¶ 15, 861 N.W.2d 490. For a contract to exist, there must be (1) parties

capable of contracting; (2) consent of the parties; (3) a lawful object; and (4) sufficient consideration.

N.D. Cent. Code § 9-01-02. “The existence of an oral contract and the extent of its terms are questions

of fact.” Lord & Stevens, Inc., 2008 ND 189, ¶ 12, 756 N.W.2d 789.

       At this stage, Welo need only allege a plausible breach of contract claim. The Court finds she

has done so. In her Complaint, Welo alleges AdvisorNet entered into an agreement with her to serve

as the OSJ for her office. Doc. No. 1-2, ¶ 24. Welo further claims that Cetera paid AdvisorNet a

percentage of Welo’s gross commissions as consideration for its services as OSJ. Id. ¶ 9. Welo

alleges AdvisorNet breached its obligations under the agreement by, among other things, failing to

perform its contractual duties to supervise and assure all advisors and administrative staff in Welo’s

office followed Cetera’s internal policies, along with all federal, state, and FINRA rules and

regulations. Id. ¶ 26. Finally, she asserts that damages resulted from the breach. Id. ¶ 27.

Collectively, those allegations are sufficient to sustain Welo’s breach of contract claim, and

AdivsorNet’s arguments to the contrary create a genuine dispute of material fact inappropriate for

resolution on a Rule 12(c) motion.

       C.      Unjust Enrichment

       AdvisorNet argues that the Court should dismiss Welo’s unjust enrichment claim because

North Dakota law prevents Welo from “taking advantage of the fact she chose not to bring suit against

AdvisorNet when she sued Cetera, particularly since the prior lawsuit references AdvisorNet and


                                                    8
       Case 3:19-cv-00277-PDW-ARS Document 26 Filed 10/06/20 Page 9 of 12



similarly alleges that AdvisorNet was her OSJ supervised through Cetera.” Doc. No. 13-1, pp. 20-

21. AdvisorNet further contends that the enrichment resulted from a third-party contract between

AdvisorNet and Cetera, and that the Complaint fails to adequately plead a connection between

AdvisorNet’s enrichment and Welo’s impoverishment. Welo counters that the unjust enrichment

claim is pled as an alternative to her breach of contract claim.

       The North Dakota Supreme Court has explained:

       Unjust enrichment is a broad, equitable doctrine which rests upon quasi or constructive
       contracts implied by law to prevent a person from unjustly enriching himself at the
       expense of another. To recover under a theory of unjust enrichment, the plaintiff must
       prove: (1) an enrichment, (2) an impoverishment, (3) a connection between the
       enrichment and the impoverishment, (4) the absence of a justification for the
       enrichment and impoverishment, and (5) the absence of a remedy provided by law.
       The theory may be invoked when a person has and retains money or benefits which in
       justice and equity belong to another. For a complainant to recover, it is sufficient if
       another has, without justification, obtained a benefit at the direct expense of the
       complainant, who then has no legal means of retrieving it. The essential element in
       recovering under the theory is the receipt of a benefit by the defendant from the
       plaintiff which would be inequitable to retain without paying for its value.

McDougall v. AgCountry Farm Credit Servs., PCA, 2020 ND 6, ¶ 21, 937 N.W.2d 546. “Claims for

relief may be sought under different or alternative theories. Although a party is generally not entitled

to an equitable remedy if there is an adequate remedy at law, a party may seek relief and proceed on

both types of claims and the legal claims will generally be resolved first.” McColl Farms, LLC v.

Pflaum, 2013 ND 169, ¶ 17, 837 N.W.2d 359 (citations omitted). “A contract implied in law or a

claim of unjust enrichment is a fiction of law adopted to achieve justice where no true contract exists.”

Lord & Stevens, 2008 ND 189, ¶ 9, 756 N.W.2d 789 (citation omitted).

       If Welo fails to prove her breach of contract claim, she may be left without an adequate remedy

at law. In such a case, Welo would have the ability to pursue her unjust enrichment claim. Therefore,

whether an oral contract exists is a threshold issue and a question of fact. See Lord & Stevens, 2008

ND 189, ¶ 12, 756 N.W.2d 789. The unjust enrichment claim is necessarily barred, however, to the

extent Welo recovers on the breach of contract claim. See Ritter, Laber & Assocs., Inc. v. Koch Oil,

                                                   9
       Case 3:19-cv-00277-PDW-ARS Document 26 Filed 10/06/20 Page 10 of 12



Inc., 2004 ND 117, ¶ 28, 680 N.W.2d 634 (citation omitted) (stating that “unjust enrichment applies

only in the absence of a contract between the parties, and there can be no implied-in-law contract

when there is an express contract between the parties relative to the same subject matter”).

         Additionally, while Welo engaged in FINRA arbitration with Cetera, they ultimately settled

the matter on confidential terms and executed a settlement agreement and release. Doc. No. 1-2, ¶

17. Whether there was any agreement between Welo and Cetera or AdvisorNet and Cetera that could

somehow preclude Welo’s equitable claim against AdvisorNet is a question of fact that the Court will

not decide at this stage of litigation.

         Turning to the claim itself, Welo alleges AdvisorNet benefited from and was enriched by

receiving a percentage of her gross commission. Id. ¶ 29. Welo further claims she was impoverished

by, among other things, AdvisorNet’s failure to provide her with proper and necessary services. Id.

¶ 30. While AdvisorNet takes issue with the fact that Cetera—not Welo—paid AdvisorNet, the

payment itself was a percentage of Welo’s gross commissions. See id. ¶ 8. In these circumstances,

the Court finds Welo’s unjust enrichment claim is plausible. Furthermore, judgment under Rule 12(c)

is appropriate only if no material issue of fact remains. The threshold issue of whether an oral contract

exists is a question of fact, rendering judgment under Rule 12(c) inappropriate at this time.

         D.     Agency Relationship

         AdvisorNet argues that Welo’s “conclusory” use of the term “AdvisorNet’s representatives”

to support each cause of action is insufficient to establish an agency relationship. Doc. No. 13-1, pp.

23-24.

         As explained by the North Dakota Supreme Court:

         An agency relationship is created when one person, called the principal, authorizes
         another, called the agent, to act for the principal in dealing with third persons. Agency
         is either actual or ostensible. An agency is actual when the agent really is employed
         by the principal. An agency is ostensible when the principal intentionally or by want
         of ordinary care causes a third person to believe another to be his agent, who really is
         not employed by him. An apparent or ostensible agency must rest upon conduct or

                                                    10
      Case 3:19-cv-00277-PDW-ARS Document 26 Filed 10/06/20 Page 11 of 12



       communications of the principal which, reasonably interpreted, causes a third person
       to believe that the agent has authority to act for and on behalf of the principal.

Lagerquist v. Stergo, 2008 ND 138, ¶ 10, 752 N.W.2d 168, 172 (citations and quotation marks

omitted). “Agency is generally a question of fact.” Id. at ¶ 9.

       Here, the Complaint alleges that AdvsiorNet and/or its representatives instructed Welo’s staff

to obtain blank signed client forms and place them into client files. Doc. No. 1-2, ¶ 8. Welo alleges

these actions were taken without her knowledge or approval. Id. Additionally, without Welo’s

knowledge or consent, one of her assistants allegedly signed Welo’s name on customer account

paperwork. Id. ¶ 11. Welo claims any alleged failed compliance with Cetera’s data protection and

communication occurred “on AdvisorNet’s watch.” Id. Welo claims AdvisorNet was responsible for

preventing these alleged violations. Id. ¶ 14. These allegations are sufficient to support a plausible

agency relationship.

       The Court finds that Welo has satisfied the pleading standard under Rule 12(c). Whether

Welo will ultimately be able to establish an agency relationship is a question of fact not amenable to

resolution at the motion to dismiss stage.

       E.      Declaratory Judgment

       AdvisorNet argues that if Welo’s other causes of action are not plausible or fail as a matter of

law, a declaratory judgment would be moot and result in an advisory opinion. Because the Court is

not dismissing the breach of contract and unjust enrichment causes of action at this time, there are

still plausible causes of action which make the declaratory judgment claim viable. Going forward,

however, the Court will construe the claim under the Federal Declaratory Judgment Act, not the North

Dakota Declaratory Judgment Act. See Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 416

(1996) (explaining that “federal courts sitting in diversity apply state substantive law and federal




                                                  11
      Case 3:19-cv-00277-PDW-ARS Document 26 Filed 10/06/20 Page 12 of 12



procedural law”); Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671 (1950) (citation

omitted) (“The operation of the [Federal] Declaratory Judgment Act is procedural only.”).

IV.    CONCLUSION

       The Court has reviewed the record, the parties’ filings, and the relevant legal authority. For

the reasons above, AdvisorNet’s motion to dismiss (Doc. No. 13) is GRANTED IN PART and

DENIED IN PART. Welo’s negligence claim is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

       Dated this 6th day of October, 2020.

                                                     /s/ Peter D. Welte
                                                     Peter D. Welte, Chief Judge
                                                     United States District Court




                                                12
